Citation Nr: 1737251	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-40 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lower back condition with nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.  Following separation from service, the Veteran served in active duty for training (ACDUTRA) and inactive duty for training until December 2007.   
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2014, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2015, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in December 2016 and received a response in July 2017.  


FINDING OF FACT

The Veteran's lumbar strain had its clinical onset during his ACDUTRA service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar strain was incurred in service.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for lumbar strain with nerve damage.  Following review of the evidence of record, the Board finds that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.S. § 101 (21), (24) (LexisNexis 2017); 38 C.F.R. § 3.6(a), (c)-(d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.S. §§ 316, 502, 503, 504, or 505.  38 U.S.C.S. § 101 (22), (24); 38 C.F.R. § 3.6 (c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.S. § 101 (24).  Inactive Duty for Training (INACDUTRA) is defined as duty (other than full-time duty) under 32 U.S.C.S. §§ 316, 502, 503, 504, or 505.  38 U.S.C.S. § 101 (23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.S. § 101(24).

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defect or disease that is noted on the entrance examination.  This presumption is rebuttable by clear and unmistakable evidence that the condition preexisted service and was not aggravated in service.  See 38 U.S.C.S. §§ 1111, 1153 (LexisNexis 2017); 38 C.F.R. §§ 3.304(b), 3.306 (2017).  For claimants who have achieved "veteran" status during a period of ACDUTRA and claim that a disability was incurred or aggravated during the same period of ACDUTRA, the presumption of soundness applies when the veteran received an entrance examination for that period and the claimed disability was not noted.  See Biggins v. Derwinski, 1 Vet. App. 474, 477   (1991); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

First, the Board notes that a current low back disability has been confirmed.  Specifically, a March 2016 addendum VA examination report verified a diagnosis of lumbar strain.  Thus, the remaining question before the Board is whether the Veteran's lumbar strain arose in service or is otherwise related to service.  

Lay evidence is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 1 Vet.  App. at 305.  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Although competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr, 21 Vet. App. at 305; see also Layno, 6 Vet. App. at 469.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Turning to the medical evidence of the record, service treatment records confirm that the Veteran was involved in a motor vehicle accident on December 12, 1988 and related treatment records documented an assessment of whiplash.

Following active duty, the Veteran entered into the Navy Reserves.  While in the Reserves, the Veteran complained of low back pain.  The first complaint of low back pain occurred on April 2, 2001.  In 2005, the Veteran had received mobilization orders.  Following a February 1, 2005 screening for mobilization, the clinician found the Veteran to be fit.  Shortly after, the Veteran experienced numbness in his leg while completing a physical assessment for active duty.  According to the Veteran's testimony at the March 2014 travel board hearing, his  "leg went numb" during a five mile run.  On February 8, 2005, according to service treatment records from Branch Medical Clinic, the Veteran was assessed with "chronic LBP with radiculopathy down L leg / muscle atrophy."  An additional service treatment record, also dated February 8, 2005, documented an assessment of "mechanical LBP." 

A month later, Dr. G.A. examined the Veteran.  In Dr. G.A.'s physical examination report, he stated that "[u]pon evaluating his lumbar spine, I cannot determine how this occurred, but nonetheless, he does have significant atrophy of the left leg and I feel that it would be difficult for him to perform duties in a combat situation as a result of this."  The Veteran testified at the March 2014 hearing that he was ultimately found unqualified for active duty.

In September 2006, the Veteran was treated for atrophy of the left lower extremity.  There, the Veteran was assessed for a "lower back injury - per history" and atrophy of the left lower extremity.  2007 service treatment records include an "Adult Preventive and Chronic Care Flowsheet," documenting report of a lower back injury.   

In August 2014, a private physician, Dr. T.M., conducted a physical examination to determine the etiology of the Veteran's low back pain.  Dr. T.M. opined that the Veteran's condition "could be possibly related to the motor vehicle accident he was in while on active duty."

The Veteran underwent a VA examination in March 2016, after which the examiner determined that he was unable to provide a firm diagnosis; however, the examiner stated that "[s]ymptoms are suggestive of a lumbar back disorder."  According to the VA examination report, the Veteran stated to the examiner he "had a second injury in early 2000s when moving a transmission."  

Later, the March 2016 VA examiner offered an addendum medical opinion, diagnosing the Veteran with lumbar strain.  In addition, the examiner opined that the Veteran's current lumbar strain was less likely than not "caused by the injury in service."  The examiner reasoned that there was a minimum of ten years between the alleged incident (the 1988 motor vehicle accident) and the recent lumbar back complaints.  In further support of the negative opinion, the examiner suggested that an injury, in the early 2000's, involving the Veteran moving a transmission may have contributed to the Veteran's low back condition.  Lastly, the examiner noted that the Veteran complained of an upper back injury immediately following the 1988 motor vehicle accident, rather than lower back pain.  

In the July 2016 VHA opinion, the examiner first addressed the issue whether it is at least as not the Veteran's current low back condition is the result of any incident in service or within one year of his separation from service.  There, the examiner noted that December 1998 X-ray imaging records following the motor vehicle accident revealed the neck, back and chest were within normal limits.  The examiner found "no clear diagnosis or pathology that was determined to be present based on the evaluation done during active service."  Ultimately, the examiner concluded that the Veteran's current lumbar strain did not have its clinical onset during service or within one year of separation. 

Next, the examiner addressed whether it is at least likely than not that the Veteran's lumbar strain was caused or aggravated by active duty training in the Navy Reserves in 2001 or 2005.  The examiner affirmed that it is more likely than not that the Veteran's lumbar strained was caused from an injury sustained in February 2005.  In reaching this conclusion, the examiner noted that the Veteran had been found fit for duty at the February 1, 2005 examination, but treatment records dated February 8, 2005 revealed an assessment of mechanical low back pain. 

In considering each of the possible etiologies of the Veteran's current lumbar strain, the Board finds that the February 2005 injury during active duty for training more likely than not caused the Veteran's current lumbar strain.  Preliminarily, the presumption of soundness applies to the Veteran's lower back because the February 1, 2005 entrance examination for active duty did not document complaints of a lower back condition.  See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).  But, eight days after being found fit, service treatment records noted his complaints of lower back pain with radiating pain and numbness down his left leg.  In addition, treatment records documented an assessment of mechanical back pain.  

The record also includes competent medical evidence establishing a nexus between his in-service injury and his current disability.  The July 2016 VHA examiner opined that the Veteran's lumbar strain was more likely than not caused by an injury sustained in February 2005.  In reaching his opinion, the examiner specifically relied on the chronology of events and proximity of the entrance examination to the documented complaints.  

The Board acknowledges that the March 2016 VA examiner opined that the Veteran's current disability is less likely than not related service; however, the Board finds that the opinion is inadequate and offers little probative weight.  The examiner concluded "it is less likely than not that the current disorder was caused by the injury in service" without clarifying or referencing which alleged injury.  As the Veteran attributed his lower back condition to one of four etiologies, the examiner failed to support his opinion with adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Further, the Board finds the July 2016 VHA opinion more probative because the examiner thoroughly explained and addressed each alleged injury and its relationship to the Veteran's service. 

As each of the elements of service connection is met, service connection for lumbar sprain.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for lumbar sprain is granted. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


